Name: Council Decision of 27 April 1998 concerning the further extension of Common Position 96/635/CFSP on Burma/Myanmar
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  European construction;  political framework; NA;  rights and freedoms
 Date Published: 1998-05-09

 Avis juridique important|31998D0303Council Decision of 27 April 1998 concerning the further extension of Common Position 96/635/CFSP on Burma/Myanmar Official Journal L 138 , 09/05/1998 P. 0005 - 0005COUNCIL DECISION of 27 April 1998 concerning the further extension of Common Position 96/635/CFSP on Burma/Myanmar (98/303/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.2 thereof,Having regard to Common Position 96/635/CFSP of 28 October 1996 defined by the Council on the basis of Article J.2 of the Treaty on European Union, on Burma/Myanmar (1),Having regard to Decision 97/688/CFSP (2), which extended that common position for a period of six months until 29 April 1998,Whereas, in the light of point 6 of Common Position 96/635/CFSP, that common position should be further extended,HAS DECIDED AS FOLLOWS:Article 1 Common Position 96/635/CFSP is hereby further extended until 29 October 1998.Article 2 This Decision shall be published in the Official Journal.Done at Luxembourg, 27 April 1998.For the CouncilThe PresidentR. COOK(1) OJ L 287, 8.11.1996, p. 1.(2) OJ L 293, 27.10.1997, p. 1.